Citation Nr: 0928290	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital.

2.  Entitlement to service connection for cervical and dorsal 
spine disorders, to include as secondary to bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2007, the Board remanded the Veteran's claims for 
additional development.  As to the Veteran's claim for 
service connection for bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital, the Board finds that the remand directives have 
been completed, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of entitlement to service connection for cervical 
and dorsal spine disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pars interarticularis defect, L5, 
with spondylolysis, without spondylolisthesis, congenital has 
been etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's bilateral pars interarticularis defect, L5, 
with spondylolysis, without spondylolisthesis, congenital was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.           38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  As the claim is being granted in full, any notice 
deficiencies were not prejudicial to the Veteran.

II.	Service Connection 

The Veteran contends that his bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital is related to active service.  In a May 2004 
statement, the Veteran stated that he began having back 
problems during his time in service in 1980 while serving on 
USS Sellers DDG-11.  He stated that over the years, his back 
problems have continued.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record shows that the Veteran has a 
current disability.  The November 2008 VA examination report 
reveals a diagnosis of degenerative changes of the L5 S1 
lumbar spine.  Further, the medical evidence shows a long 
history of complaints of low back pain to include diagnoses 
of spondylolysis of L5 with L5 root compression with 
spondylolisthesis and pars defect at L5.  See private 
treatment records and July 2006 letter.  

The Veteran's enlistment examination dated in September 1979 
shows that the Veteran's spine was clinically evaluated as 
normal and the report is negative for any complaints or 
notations related to the Veteran's back.  During the 
Veteran's time in service, the records show that he was seen 
numerous times for complaints of low back pain.  A March 1981 
record shows that the Veteran reported a history of back pain 
after picking up an object and had pain since then, 
specifically L2-L5.  An April 1981 record reveals that the 
Veteran complained of low back pain for one year.  He stated 
that he lifted something at work that hurt his back and that 
he had dull pain during certain activities.  A diagnosis of 
lumbar strain was noted.  A May 1982 service treatment record 
shows that the Veteran presented with a long history of low 
back pain and was recently placed on limited duty.  He was 
currently having occasional dull aching pain.  The diagnosis 
was low back pain secondary to bilateral pars 
interarticularis defect at L5.  A June 1982 record shows that 
the Veteran was currently on 6 months limited duty for 
bilateral pars interarticularis defect.  The examination 
revealed full range of motion of the spine.  The x-ray 
examination showed pars interarticularis defect, L5 on the 
left.  The Veteran was to continue with his limited duty 
status.  In a July 1982 service treatment record, it was 
noted that the Veteran continued with some mild degree of low 
back pain and his limited duty status was altered so that he 
could not lift heavy valves.  In a Walter Reed Hospital 
record, it was noted that the Veteran was initially admitted 
in April 1983.  The record notes a diagnosis of low back pain 
and a total of 32 bed/sick days.  A May 1983 record shows 
that the Veteran had increased low back pain.  A May 1983 
radiology report reveals an impression of bilateral 
spondylolysis at the level of L5.  A June 1983 record showed 
that the Veteran was to be considered for fusion of lower 
lumbar region due to spondylolysis L5 and two and one-half 
years of low back pain.  He complained of constant aching 
pain of the lower back and frequent radiation of pain down 
the front of his left thigh.  The June 1983 Medical Board 
report includes a diagnosis of low back pain, secondary to 
bilateral pars interarticularis defects at L5 with the cause 
of injury listed as falls.  The report also provided a 
recommendation that the Veteran was unfit for full duty.

Following the Veteran's separation from service, the medical 
evidence dated from the 1990s to the present time shows that 
the Veteran has sought medical treatment and consistently 
reported complaints of low back pain.  

In July 2006, one of the Veteran's private physician, Dr. 
J.H., noted that he had treated the Veteran for lumbar 
spondylolisthesis due to a defect in the pars articularis.  
Dr. J.H. opined that the Veteran's spondylolisthesis and need 
for back surgery in 1999 were related to his "active duty 
military status," although it was not known whether the bony 
defect was the result of an injury or was a congenital lesion 
aggravated by the Veteran's military duties. 

Since Dr. J.H. did not appear to have access to the Veteran's 
claims folder and medical history when rendering the above 
opinion, the claim was remanded to provide the Veteran an 
examination, which he then underwent in November 2008.  The 
examiner reviewed the claims file including the service 
treatment records and post-service medical records.  The 
examiner opined that the Veteran's low back condition was 
most likely caused by or a result of his service-connected 
injury.  The Veteran had worked down in the engine room on 
the ship during his time in the Navy and was found to have a 
fractured vertebra at L5.  He was treated off and on for the 
back condition while in the service and was medically boarded 
from the service due to his back condition.  The examiner 
further noted that the Veteran did not have a low back 
problem prior to service and that the Veteran had numerous 
documents in his claims file related to his low back 
condition while in service.  The diagnoses included 
degenerative changes at L5-S1.  

Initially, the Board notes that the basis of the AMC's 
continued denial of this claim in the January 2009 
supplemental statement of the case was that the VA examiner's 
opinion was based on inaccurate history because there was 
"no evidence of treatment for, or reports of, a fall aboard 
ship."  To the contrary, an undated abbreviated medical 
record presented at a RO hearing in July 1984 noted 
"[p]atient believes he may have hurt back in several falls 
down ship's ladder."  Therefore, the Veteran's history, as 
relayed to the VA examiner, is found credible. 

When this claim was previously denied by the Board in August 
1985, it was determined that the Veteran's pars articularis 
defect was developmental in nature and not aggravated by his 
military service.  Despite the fact that the military Medical 
Board had concluded the condition was aggravated by service, 
the claim was denied.  Since that time, the opinion of Dr. 
J.H., described above, calls into question the conclusion 
that the Veteran's pars articularis defect is developmental 
in nature, noting that it could be due to injury.  
Considering the in-service reports of back injury, this 
portion of the doctor's opinion cannot be dismissed out of 
hand.  

The VA examiner, on the other hand, appears to conclude the 
Veteran's back condition is acquired in nature, since there 
is no discussion of a congenital condition in the report and 
the opinion links it to in-service injuries.  While the Board 
acknowledges that the examiner mistakenly referred to the 
Veteran's in-service injury as a "service-connected 
injury," the Board finds that the examiner's opinion is 
adequate and supported by a detailed rationale - relating the 
Veteran's current disability to his in-service treatment for 
low back pain.  Thus, the VA examiner's opinion is entitled 
to great probative value and there is no medical opinion to 
the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (stating that the Board may not substitute its own 
judgment on matters reserved for medical professionals).

In addition, the Board has considered the Veteran's 
statements regarding the continuity of his back problems 
since separation from service.  The Veteran has stated that 
his disability began during service and that he has continued 
to experience back pain since that time.  The Board finds 
that the medical evidence of record supports the Veteran's 
contentions and shows that the Veteran received treatment 
from the 1990s to the present time.  The Board concludes that 
the Veteran's statements that he experienced back pain since 
service are competent to establish continuity of 
symptomatology, as he is also competent to testify that his 
condition started during service.  See Savage v Gober, 10 
Vet. App. 488, 495-98 (1997); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can 
be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  

In light of the above, including the positive nexus opinion 
relating the Veteran's bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital to active service, the Board finds that the 
evidence weighs in favor of service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As such, the Veteran's 
claim of service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital is granted.  


ORDER

Entitlement to service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital is granted.  


REMAND

The Board is cognizant that the Veteran's claims of 
entitlement to service connection for cervical and dorsal 
spine disorders were remanded in April 2007.  However, to 
afford the Veteran due process, the claims must be remanded 
again.  

In accordance with the April 2007 remand directives, the 
Veteran was afforded an examination in November 2008.  In the 
report, the examiner noted that the Veteran had a diagnosis 
of cervical spine anterior cervical fusion and Chiari 
Malformation.  The examiner was instructed to provide an 
opinion as to whether the Veteran's cervical and dorsal spine 
disorders, if any, were related to active service or as a 
result of the Veteran's bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital.  The examiner opined that it would be mere 
speculation to state whether the spine condition occurred 
prior to the Veteran's entrance to service.  However, in 
reviewing the examination report, it appears that the 
examiner did not provide an opinion as to whether the 
Veteran's cervical and dorsal spine disorders were aggravated 
by the Veteran's now service-connected bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, 
particularly in light of the fact that service connection has 
been granted for bilateral pars interarticularis defect, L5 
with spondylolysis, without spondylolisthesis, congential, 
the Veteran must be afforded a new examination that addresses 
the above issues.  

Accordingly, the issues are REMANDED for the following 
action:

1.  Obtain updated VA treatment records 
from Ann Arbor VAMC and Battle Creek VAMC 
from July 2007 to the present.  If the 
records are unavailable, this should be 
documented in the claims file.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
cervical and dorsal spine disorders.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  It should be noted in the 
report whether the claims file was 
reviewed.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that each back 
disorder currently present is related to 
service or proximately due to or the 
result of the service-connected bilateral 
pars interarticularis defect, L5, with 
spondylolysis, without spondylolisthesis, 
congenital.  The examiner should also 
provide an opinion as to whether it is at 
least likely as not that the cervical and 
dorsal spine disorders were aggravated by 
the service-connected bilateral pars 
interarticularis defect, L5, with 
spondylolysis, without spondylolisthesis, 
congenital.  The examiner should note that 
aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the cervical and/or dorsal spine 
disorder was aggravated by the service-
connected bilateral pars interarticularis 
defect, L5, with spondylolysis, without 
spondylolisthesis, congenital, the 
examiner should identify the level of 
disability caused by the bilateral pars 
interarticularis defect, L5, with 
spondylolysis, without spondylolisthesis, 
congenital, to the extent possible.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning there is a less than 
50 percent likelihood).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If either of the claims remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


